Citation Nr: 1024608	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-16 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an increased rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1968.  

In a May 2005 rating decision, the by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina 
granted service connection for PTSD with an initial 50 percent 
disability rating, effective February 20, 2003.  The Veteran 
submitted a notice of disagreement with the initial rating in 
June 2005 and submitted a substantive appeal in November 2005, 
after the RO issued a statement of the case.  In a February 2006 
letter the Veteran stated that he wanted to withdraw all issues 
for appeal and cancel his request for a local hearing.  Instead, 
he requested a new VA examination for an increased rating for 
PTSD, which has been construed as a claim for an increased 
rating.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision, which granted an 
increased rating of 70 percent for PTSD, effective February 7, 
2006.


FINDING OF FACT

The Veteran's PTSD is manifested by total occupational and nearly 
total social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008) redefined VA's duty to assist a Veteran in the development 
of a claim.  VA regulations for the implementation of the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim.  Wensch v. Principi, 
15 Vet App 362 (2001); see  
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the 
notice and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the Veteran in 
substantiating his claim.

Legal Criteria- Increased Ratings

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2009).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the severity 
of the condition.  The Board has a duty to acknowledge and 
consider all regulations that are potentially applicable.  
Schafrath v. Derwinski,  
1 Vet. App. 589 (1991).  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21 (2009).  
Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 38 
C.F.R. § 4.2, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Staged ratings are, however, appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The schedular criteria, effective as of November 7, 1996, 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  
38 C.F.R. §§ 4.125, 4.130 (2009).

A 50 percent rating is warranted if it is productive of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
compete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating, may be assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.  Id.

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. Principi, 15 
Vet. App. 1, 11-14 (2001).

A 100 percent schedular evaluation contemplates total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. 4.130, 
Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that 
the Global Assessment of Functioning (GAF) score is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. 
(DSM-IV) at 32).

A GAF score of 41-50 indicates "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) OR 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  Id.

A GAF score of 51-60 indicates "Moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id. 

A GAF score of 61-70 indicates "Mild symptoms (e.g., depressed 
mood and mild insomnia) OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id. 

The list of symptoms under the rating criteria are meant to be 
examples of symptoms that would warrant the evaluation, but are 
not meant to be exhaustive, and the Board need not find all or 
even some of the symptoms to award a specific evaluation.  
Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  

On the other hand, if the evidence shows that the veteran suffers 
symptoms or effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in the 
diagnostic code, the appropriate equivalent rating will be 
assigned.  Mauerhan v. Principi, 16 Vet. App. at 443.  The Court 
of Appeals for the Federal Circuit has embraced the Mauerhan 
Court's interpretation of the criteria for rating psychiatric 
disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. 
Cir. 2004).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

Analysis

The relevant focus for adjudicating the Veteran's claim is the 
period beginning with February 2005, one year prior to the 
Veteran's claim for an increase rating.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  As an increased disability rating of 70 
percent was granted for PTSD in the April 2006 rating here on 
appeal, the relevant question is whether a total disability 
rating is warranted for PTSD.    

Applying the analysis in Mauerhan to the criteria for the 100 
percent rating, it follows that the Veteran would be entitled to 
that rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none of 
the symptoms listed in the rating formula, and regardless of 
whether his symptoms were listed.

For the entire period on appeal, the evidence of record 
demonstrates total social impairment.  During a February 2005 VA 
examination, the Veteran reported that he was separated from his 
third wife, could not handle being around other people, and 
generally just needed to be alone.  In March 2006, the Veteran 
stated during a second VA examination that he was completely 
socially withdrawn and preferred to be by himself because 
interacting with other people made him agitated.  He also 
described how he seldom had contact with family members, even 
though his brothers, nieces, and nephews lived nearby, and he did 
not attend church or otherwise leave his house very often.  

The examiner found significant impairment in basic cognitive 
processing and stated that his inability to articulate his own 
thoughts likely contributed to his frustration with social 
interaction, leading him to avoid social situations altogether.  
During the third VA examination in March 2007, the Veteran and 
his wife explained that he had started to sleep most of the day 
and experienced increased nightmares and startle reaction and 
total social isolation.  

While the Veteran originally became unemployed due to his 
physical health in 1996, the record now shows that he is not 
capable of returning to work due to his PTSD symptoms.  During 
the March 2006 VA examination, the examiner found that the 
Veteran would not be able to manage the stresses of performing 
the physical tasks or of dealing with coworkers, employees, or 
the public due to regular recurring nightmares, ongoing 
depression, and irritability in dealing with other people.  

The Veteran and his wife explained during the March 2007 VA 
examination that while he became unemployed due to physical 
impairments, his PTSD symptoms would now be a "major factor" in 
preventing him from returning to work.  The March 2007 VA 
examiner agreed with the March 2006 examiner's conclusion that 
the Veteran was no longer capable of returning to employment due 
to his PTSD symptoms.

Although, a VA medical center (VAMC) record dated in February 
2005 assigned a GAF score of 64, that score appears to be 
assigned based on chronic pain and related insomnia and 
depression, not PTSD.  Furthermore, the weight of the evidence 
shows that the Veteran's symptoms PTSD symptoms are more than 
mild or moderate.  The March 2006 and March 2007 VA examiner's 
assigned GAF scores of 45 and 42, respectively.  As explained 
above, a GAF score in the range between 41 and 50 is indicative 
of serious impairment such as the inability to keep a job or have 
friends.  

The February 2005 VA examiner found that there existed 
occupational and social impairment and deficiencies in most areas 
including work, family relations, judgment, thinking, mood, and 
suicidal ideation.  The March 2006 VA examiner found that the 
Veteran had a difficult time expressing himself and his mental 
status indicated impairment in reasoning, problem-solving, and 
expressive and receptive communication.  

Both the March 2006 and March 2007 VA examiners found the Veteran 
to be totally socially withdrawn and unemployable due to his PTSD 
symptoms which result in his inability to deal with the stresses 
of work.  The Veteran and his wife also reported that he was 
totally socially withdrawn and stated that his PTSD symptoms 
would be a major factor preventing him from returning to work.  

Although the Veteran has been able to maintain a relationship 
with his wife, his symptoms approximate total social 
inadaptability.  Given the findings that he would be unable to 
work the evidence supports a finding of total occupational 
impairment due to PTSD.

The Veteran's symptoms as documented by the medical and lay 
evidence more nearly approximate total occupational and social 
impairment.  38 C.F.R. §§ 4.7, 4.21 (2009).  Resolving all doubt 
in the Veteran's favor, the Board finds that the criteria for a 
100 percent rating are met.  38 U.S.C.A. § 5107.


ORDER

A disability rating of 100 percent for PTSD is granted.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


